

115 SRES 627 ATS: Designating September 2018 as “National Spinal Cord Injury Awareness Month”. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 627IN THE SENATE OF THE UNITED STATESSeptember 12, 2018Mr. Rubio (for himself and Mr. Nelson) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2018 as National Spinal Cord Injury Awareness Month. 
	
 Whereas more than 288,000 individuals in the United States live with spinal cord injuries, which cost society billions of dollars in health care costs and lost wages;
 Whereas there are approximately 17,700 new spinal cord injuries in the United States each year; Whereas more than 42,000 victims of spinal cord injuries are veterans who suffered a spinal cord injury while serving in the Armed Forces;
 Whereas motor vehicle accidents are the leading cause of spinal cord injuries and the third leading cause of traumatic brain injuries;
 Whereas more than 50 percent of all spinal cord injuries to children under the age of 18 occur as a result of motor vehicle accidents;
 Whereas there is an urgent need to develop new neuroprotection, pharmacological, and regeneration treatments to reduce, prevent, and reverse paralysis; and
 Whereas increased education and investment in research are key factors in improving outcomes for victims of spinal cord injuries, improving the quality of life of victims of spinal cord injuries, and ultimately curing paralysis: Now, therefore, be it
	
 That the Senate— (1)designates September 2018 as National Spinal Cord Injury Awareness Month;
 (2)supports the goals and ideals of National Spinal Cord Injury Awareness Month; (3)continues to support research to find better treatments, therapies, and a cure for spinal cord injuries;
 (4)supports clinical trials for new therapies that offer promise and hope to individuals living with paralysis; and
 (5)commends the dedication of national, regional, and local organizations, researchers, doctors, volunteers, and people across the United States that are working to improve the quality of life of individuals living with spinal cord injuries and their families.